DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,771,594 (hereinafter “the ‘594 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower in scope and thus read on the claims.

Claim 1 is disclosed by claim 1 of the ‘594 patent. 
Claim 2 is disclosed by claim 1 of the ‘594 patent. 
Claim 3 is disclosed by claim 2 of the ‘594 patent. 
Claim 4 is disclosed by claim 3 of the ‘594 patent. 
Claim 5 is disclosed by claim 4 of the ‘594 patent. 
Claim 6 is disclosed by claim 5 of the ‘594 patent. 

Claim 8 is disclosed by claim 6 of the ‘594 patent. 
Claim 9 is disclosed by claim 7 of the ‘594 patent. 
Claim 10 is disclosed by claim 8 of the ‘594 patent. 
Claim 11 is disclosed by claim 9 of the ‘594 patent. 
Claim 12 is disclosed by claim 10 of the ‘594 patent. 
Claims 13 and 15 are disclosed by claims 4 and 8 of the ‘594 patent, respectively. 

Claims 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 8 of U.S. Patent No. 10771594 (hereinafter “the ‘594 patent”) in view of Kang (U.S. Patent Application Publication No. 2002/0034284, hereinafter “Kang”). 

Claims 4 and 8 of the ‘594 patent discloses wherein the plurality of protocols includes an email protocol and a facsimile protocol.

Claims 4 and 8 of the ‘594 patent do not appear to disclose the facsimile protocol is an internet facsimile protocol. 

However, Kang discloses the internet facsimile protocol (§ 0006, Lines 1-3; Protocols for transmitting the fax data through the internet network, which are called FoIP (FAX over Internet Protocol)). 

. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-2, 4-7, 9-13, and 15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ferlitsch et al. (U.S. Patent Application Publication No. 2010/0110465, hereinafter “Ferlitsch”).

Claims 1, 11, and 12:
Ferlitsch a communication apparatus, comprising:
a user interface that selects a file from among a plurality of files stored in a storage, the user interface being able to set a destination (§ 0022, Lines 3-4; File 
a transmission interface that transmits, to the destination, the file selected by the user interface in accordance with a protocol corresponding to the destination set by the user interface (See citation above.  Sending a job request to an outputting destination involves transmitting the file to be processed to said outputting destination in accordance with a protocol of said outputting destination); and
a controller that determines, based on a protocol of the destination set by the user interface (“outputting destination”) and a type of the file (“file types”), whether to permit the user interface to select the file (“file selection operation”) (§ 0024, Lines 1-5; It is determined if the outputting destination is fax from among a plurality of outputting destinations) (§ 0019, Lines 1-4; The MFP uses a combined list of supported non-native file types and a list of supported native file types for filtering in a file selection operation) (§ 0025; External services 80 provide output processing related services (or destinations) to the MFP, such as format conversion, Bates number stamping, watermarks, copyright filtering, access control, job auditing/accounting, and optical character recognition/indexing).

The method of claim 11 is implemented by the apparatus of claim 1 and is therefore rejected with the same rationale.

Regarding the “non-transitory computer readable storage medium” of claim 12, Ferlitsch discloses an exemplary operating environment including one or more MFP 

Claims 2 and 7:
Ferlitsch further discloses wherein the controller determines to permit the user interface to select the file if the protocol of the destination set by the user interface is a predetermined protocol (§ 0024, Lines 1-5; It is determined if the outputting destination is fax from among a plurality of outputting destinations) and the type of the file is a first type (§ 0019, Lines 1-4; The MFP uses a combined list of supported non-native file types and a list of supported native file types for filtering in a file selection operation.  Thus, files having supported non-native file types and supported native file types would be displayed), and
wherein the controller determines not to permit the user interface to select the file if the protocol of the destination set by the user interface is the predetermined protocol (§ 0024, Lines 1-5; It is determined if the outputting destination is fax from among a plurality of outputting destinations) and the type of the file is a second type (§ 0019, Lines 1-4; The MFP uses a combined list of supported non-native file types and a list of supported native file types for filtering in a file selection operation.  Thus, files having unsupported non-native file types (i.e., unsupported by the external service) and unsupported native file types (i.e., unsupported by the MFP) would be filtered out in the file selection operation).

Claims 4 and 9:


Claims 5 and 10:
Ferlitsch further discloses wherein the communication apparatus is able to communicate in a plurality of protocols including an e-mail protocol (§ 0022, Lines 9-10; Examples of a file format acceptance means include email print) and a facsimile protocol (§ 0024, Lines 1-5; An exemplary outputting operation includes fax (inbound/outbound)).

Claim 6:
Ferlitsch discloses a communication apparatus capable of communicating in a plurality of protocols, the communication apparatus comprising:
a user interface that selects a file from among a plurality of files stored in a storage (§ 0022, Lines 3-4; File browse/selection capability 60A), the user interface being able to select a protocol from the plurality of protocols (§ 0024, Lines 1-5; Outputting (destination) operations for job requests include fax, file transfer, and scan to destination);
a transmission interface that transmits the file selected by the user interface in accordance with the protocol selected by the user interface (See citation above.  Sending a job request to an outputting destination involves transmitting the file to be processed 
a controller that determines, based on the protocol (“fax”) selected by the user interface (“outputting destination”) and a type of the file (“file types”), whether to permit the user interface to select a file (“file selection operation”) (§ 0024, Lines 1-5; It is determined if the outputting destination is fax from among a plurality of outputting destinations) (§ 0019, Lines 1-4; The MFP uses a combined list of supported non-native file types and a list of supported native file types for filtering in a file selection operation) (§ 0025; External services 80 provide output processing related services (or destinations) to the MFP, such as format conversion, Bates number stamping, watermarks, copyright filtering, access control, job auditing/accounting, and optical character recognition/indexing).

Claims 13 and 15:
Ferlitsch further discloses wherein the predetermined protocol is a facsimile protocol (§ 0024, Lines 1-5; It is determined if the outputting destination is fax from among a plurality of outputting destinations). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferlitsch et al. (U.S. Patent Application Publication No. 2010/0110465, hereinafter “Ferlitsch”) in view of Bryant-Rich et al. (U.S. Patent Application Publication No. 2010/0169395, hereinafter “Bryant-Rich”).

Claims 3 and 8:
Ferlitsch discloses the apparatus as recited in claim 1 and the apparatus as recited in claim 6 and further discloses a display that displays a file selectable by the user interface (§ 0016, Lines 1-3; The MFP includes a front panel or a web page to support file browsing capabilities). 

Ferlitsch does not appear to disclose a display that does not display a file of which selection is not permitted.

Bryant-Rich discloses a filter to present or display to a host only files that are supported by said host (§ 0043, Lines 10-13). 

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Fertlitsch’s filtering process with Bryant-Rich’s filter in order to allow the limited resources of the host, such as processing power and display space, to be focused on the data of interest (Bryant-Rich, § 0005, Lines 1-5). 

Claims 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferlitsch et al. (U.S. Patent Application Publication No. .

Claims 14 and 16:
Ferlitsch discloses the apparatus as recited in claims 1 and 2 and the apparatus as recited in claims 6 and 7. 

Kang discloses the internet facsimile protocol (§ 0006, Lines 1-3; Protocols for transmitting the fax data through the internet network, which are called FoIP (FAX over Internet Protocol)). 

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Ferlitsch’s outputting operations/destinations to include Kang’s FoIP, in order to reduce greatly the cost for transmission/receive of the fax data globally using the international internet network (Kang, § 0009, Lines 1-4).  Further, by evading the PTSN path, FoIP enables to realize additional functions such as transmission security guarantee, routing path of minimum price, dissolution of call stand-by, online call report, browser for fax/email (Kang, § 0009, Lines 4-8). 

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive: 
Applicant argues on page 6 that the amendments to the claims overcomes the nonstatutory double patenting rejection.  The examiner disagrees because the 
Applicant argues on page 7 that Ferlitsch only considers a type of a file and does not consider a protocol for transmission in order to determine whether to permit selection of a file.  The examiner disagrees.  Ferlitsch, in § 0028, Lines 1-4 and 10-13, discloses the file selection function may interface with the external device or service 80 to exchange file support information and maintain in memory a list 58 of formats supported, where external services 80 provide output processing related services (or destinations) to the MFP, such as format conversion, Bates number stamping, watermarks, copyright filtering, access control, job auditing/accounting, and optical character recognition/indexing (any of which has an associated protocol) as disclosed by Ferlitsch in § 0025.  These external services, and by extension their associated protocols, have file support information that is communicated to the MFP in order to perform the file browse function.  For this reason, the rejection of claims 1-2, 4-7, and 9-12 under 35 USC 102 and claims 3 and 8 under 35 USC 103 is respectfully maintained.  Newly added claims 13-16 are rejected as detailed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is directed to the list of pertinent prior art references in the conclusion section of the office action dated 09/02/2021. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NAM T TRAN/Primary Examiner, Art Unit 2452